DETAILED ACTION
Status of Claims
	Claims 1-5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2009/0236627), in view of Lee et al (US 7,051,934) and in view of Sato et al. (JP 2014-185371).
Uzoh et al. (US 2001/0032787) is herein cited as evidence.
Regarding claim 1, Kim discloses a method for forming metal wiring, comprising:
Preparing a substrate (10) formed of glass, plastic etc. [0030] (= preparing a seeded substrate comprising: the insulation substrate);
Forming a seed layer (60, Figure 1D) [0035] (= a conductive seed layer provided on a first region of the surface, the first region having a predetermined pattern corresponding to wiring pattern); and
Forming a photosensitive film pattern (20) with hydrophobic film (40) (Figure 1B [0031]) (= a water-repellant layer provided on a second region of the substrate, the second region being a region other than the first region);
Electric plating a metal layer (70) (Figure 1E) [0036] (= forming a metal layer on a surface of the seed layer, wherein a voltage is applied between an anode and the seed layer; an anode and voltage are intrinsic to an electric plating process) and
Removing the film pattern (20) and hydrophobic film (40) (Figure 1E) (= removing the water-repellant layer). 
Kim fails to disclose a conductive undercoat layer and etching the water-repellant layer and a conductive undercoat layer.  
Lee discloses in the same or similar field of copper patterned wiring (Col. 1 lines 23-43), an insulating substrate (110/100) coated with a barrier metal layer (120 = conductive undercoat layer; Lee discloses that the barrier layer comprises tantalum for example (Col. 5 lines 47-62); Uzoh is cited as evidence and indicates that a natural oxide (i.e. hydroxyl group) forms on the surface of a barrier layer comprising tantalum [0048], a hydroxyl group is hydrophilic) to prevent metal formed thereon from diffusing into the insulating layer (110) (Col. 5 lines 60-62) subsequently forming a seed layer (125), an electroplating mask (130 = a water repellant layer) in a second region and a first metal layer by electroplating (Figures 2-5, Figures 12-15).  Lee discloses removing the electroplating mask and barrier metal layer with back etching (Col. 7 lines 34-50).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a conductive undercoat layer because Lee teaches that in wiring substrate fabrication, a metal barrier layer is formed on the substrate to prevent diffusion of metal from a metal layer formed thereon. Removal of layers by etching is known in the art as described by Lee. 
The combination of Kim and Lee fail to disclose a solid electrolyte membrane. 
Sato discloses in the same or similar field of film formation for metal circuit patterns [0002] utilizing an electroplating device with a solid electrolyte membrane in order to increase the electroplating speed while suppressing abnormalities of the metal coating [0025]. Sato teaches that the solid electrolyte membrane is in contact with the substrate during pressurizing to produce a uniform metal coating [0001], [0015].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a solid electrolyte membrane because Sato teaches that a uniform metal coating is produced while pressurizing a solid electrolyte membrane with an increased film formation rate while reducing abnormalities of the metal coating.  
Regarding claim 2, Kim in view of Lee discloses forming a barrier layer (120, Lee), seed layer (125, Lee) and a masking layer (130; e.g. AlN which is a polar ceramic coating) (Figures 2-4, 12-14).
Regarding claim 3, Kim in view of Lee discloses forming a barrier layer (120, Lee), forming a hydrophobic layer (40, Kim) and forming a seed layer (60, Kim).
Regarding claim 4, Lee discloses that the barrier layer comprises tantalum for example (Col. 5 lines 47-62). Uzoh indicates that a natural oxide (i.e. hydroxyl group) forms on the surface of a barrier layer comprising tantalum [0048].  
Regarding claim 5, Kim discloses that the hydrophobic layer comprises silane [0038]. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,293,647 hydrophobic coating

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795